Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-01692-DDD-STV

   SBS FRANCHISING, LLC,
                  Plaintiff,

   v.

   CHANNEN SMITH, CHANNEN COMPANIES, LLC, ARETE PROPERTY SERVICES, LLC,
   CRS HOLDINGS LLC, d/b/a STRATUS BUILDING SOLUTIONS, MARVIN ASHTON,
   IOWA BUILDING SOLUTIONS, LLC, RAUL CUNARRO RODRIGUEZ, a/k/a RAUL
   CUNARRO, POMAIKAI FRANCHISING, LLC, and JOE GALLEGOS,

                  Defendants/Counterclaimants,

   and

   STRATUS BUILDING SOLUTIONS, LLC, SBS SAN DIEGO CHANNEN CO., LLC,
   PHSCCH LLC, and STRATUS BUILDING SOLUTIONS OF ARIZONA, LLC,

                  Defendants/Plaintiffs-in-Intervention.



    PLAINTIFF SBS FRANCHISING, LLC’S MOTION TO DISMISS COUNTERCLAIMS
                     AND COMPLAINT IN INTERVENTION


                                         INTRODUCTION

            SBS Franchising, LLC (“SBS”) is a nationwide franchisor of a franchise system that

   provides comprehensive cleaning and maintenance services to end customers. This lawsuit arose

   after SBS discovered that several of its important Master Franchisees, all owned and controlled by

   Defendant Channen Smith (“Smith”), were competing directly against SBS and diverting business

   and revenues away from SBS in direct violation of their Master Franchise Agreements with SBS.

   As the parties continue to explore alternative dispute resolution, Defendants (the

   “Counterclaimants”) have filed Counterclaims, and four of Mr. Smith’s other Master Franchisees

   (the “Intervenors”) have intervened to assert their own claims against SBS through their Complaint



   737499
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 2 of 16




   in Intervention (the “Intervenors’ Complaint”). All of these claims seek substantially similar

   declaratory relief from this Court.

            The Counterclaims and Intervenors’ Complaint are premature as the Master Franchise

   Agreements between the parties require that, before beginning any legal action to interpret or

   enforce a Master Franchise Agreement, the parties must first attempt to resolve their disputes in

   mediation. The Counterclaimants and Intervenors have not satisfied that precondition.

   Additionally, and apart from the mediation precondition, three of the breach of contract theories

   alleged fail to state a claim upon which relief can be granted. Because the relevant contracts are

   referenced in the pleadings, the Court may review the contracts itself. Such review will reveal that

   the Counterclaimants and Intervenors are not entitled to relief as a matter of law on the three breach

   of contract theories discussed herein. Accordingly, those claims should be dismissed or stricken

   from the pleadings.

            Pursuant to Judge Domenico’s Practice Standard III.D.1., undersigned counsel conferred

   with counsel for the Counterclaimants and Intervenors, Mr. Aaron Bell, by telephone on Friday,

   September 6, 2019. Through counsel, Counterclaimants and Intervenors agreed that the

   deficiencies noted herein are not susceptible to amendment.

                                            BACKGROUND

            The owners of SBS initiated this litigation after discovering that one of their former

   partners, Smith, who remained one of their largest and most important Master Franchisees

   following his buy-out from SBS, had betrayed them. Upon investigation, they discovered that

   Smith was orchestrating a covert scheme, in concert with the other Defendants, to use SBS’s

   trademarks, trade secrets, and goodwill to establish a new business to compete directly against

   SBS and that would steal both prospective and current customers directly from SBS. The scheme


   737499



                                                     2
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 3 of 16




   involved myriad contractual breaches, tortious conduct, and violations of multiple statutory

   protections.

            To put a stop to Smith’s scheme and staunch the ongoing damages, SBS filed its Complaint,

   contemporaneously with a Motion for Preliminary Injunction. While SBS believed, at that time,

   that Smith owned and/or controlled eight Stratus Master Franchisees, SBS proceeded cautiously

   in naming defendants. SBS sued only Smith; his company, Channen Companies, LLC (“Channen

   Companies”); the company he had newly formed to compete against SBS, Arete Property Services,

   LLC (“Arete”); two Arete executives, Joe Gallegos and Marvin Ashton; and the Stratus master

   franchisees for Colorado, CRS Holdings LLC (“Stratus-Denver”), Hawaii, Pomaikai Franchising,

   LLC (“Stratus-Hawaii”), and Iowa, Iowa Building Solutions, LLC (“Stratus-Iowa”), as well as

   Stratus-Iowa’s Regional Director, Raul Cunarro Rodriguez. SBS named each of the above

   defendants because SBS had uncovered evidence that they were each directly involved in Smith’s

   scheme to divert customers and revenue away from SBS.

            Recognizing that the Master Franchise Agreements (“MFAs”) with all of Smith’s Master

   Franchises require pre-litigation mediation, SBS served, contemporaneously with the lawsuit and

   motion for preliminary injunction, letters on all the Defendants demanding mediation.

   Additionally, while SBS was uncertain whether Smith’s other five Master Franchisees (i.e.,

   Stratus-Kansas, Stratus-San Diego, Stratus-Phoenix, Stratus-Nebraska, and Stratus-Delaware 1 )

   had been directly involved in diverting business in their territories, SBS served notices of default

   on all of Smith’s Master Franchisees, including those five, noting that each of them had committed

   numerous violations of their respective MFAs.



   1
           SBS was informed on August 2, 2019 that Smith relinquished his ownership interest in Stratus-
   Delaware, effective July 1, 2019. The remaining seven Master Franchisees owned and controlled by Mr.
   Smith are hereinafter referred to as the “Smith Master Franchisees.”
   737499



                                                    3
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 4 of 16




            While the named Defendants agreed to mediation, and a mediation was scheduled to occur

   before the preliminary injunction hearing, they nevertheless objected to SBS’s procedure of

   demanding mediation contemporaneously with filing suit and seeking an injunction. (See ECF No.

   24, at 3-5). Defendants argued that the mandatory mediation provision of the MFAs “by its plain

   terms precludes the filing of any lawsuit . . . prior to the completion of such mediation[,]” and that,

   “failure to comply requires dismissal of any action filed in violation of their terms.” (Id. at 3). SBS

   replied to this argument by pointing out that the MFAs contain a “remedies” provision that permits

   SBS to seek immediate injunctive relief to prevent violations of the non-competition covenants

   and the irreparable harm that such violations cause. (See ECF No. 36, at 2-3). SBS argued that it

   was entitled to obtain interim injunctive relief maintaining the status quo pending the mediation.

   (Id.) This Court was never required to rule on the issue because the parties agreed to a stipulated

   preliminary injunction during the mediation. (See ECF No. 37).

            The mediation was held before the Honorable Larry Naves of the Judicial Arbiter Group

   on July 15, 2019. While the parties reached agreement on a preliminary injunction, they did not

   settle SBS’s claims. Those claims include, inter alia, breach of the MFAs’ in-term covenant not

   to compete, in-term covenants not to solicit or divert “any source of SBS business or revenue” or

   any employee of SBS, trademark infringement and dilution, misappropriation of trade secrets,

   intentional interference with contractual relations, violation of the Colorado Deceptive Trade

   Practices Act, C.R.S. § 6-1-105, and violation of the Computer Fraud and Abuse Act, 18 U.S.C. §

   1030, et seq.

            Since the July 15 mediation, the litigation has proceeded and discovery is under way. In a

   gambit to gain leverage in ongoing settlement negotiations, Defendants have now asserted

   Counterclaims. (See ECF No. 56). Additionally, the four Intervenors intervened and moved to


   737499



                                                     4
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 5 of 16




   assert their affirmative claims, which are identical to the Counterclaims asserted by Defendants.

   (See ECF No. 53). SBS did not object to either Defendants’ motions to amend to add

   Counterclaims or to the Intervenors’ motion to intervene, but reserved its rights to file a motion to

   dismiss, which it does now.

            The Counterclaimants and Intervenors assert two counts against SBS.2 First, they seek a

   declaratory judgment, declaring that SBS has materially breached its obligations under the MFAs,

   the Membership Interest Redemption Agreement (“MIRA”), and the Non-Competition

   Agreements (“NCA”), and that they are therefore discharged from any and all obligations to SBS

   under those agreements. In particular, the Counterclaimants and Intervenors accuse SBS of the

   following alleged contractual breaches:

               Breach of a provision of the MFA that allows the Master Franchisees to exercise

                independent control over their own business and operations. (See ECF Nos. 53 and 56,

                ¶ 137).

               Breach of MFA provisions promising that SBS will provide training and marketing

                support to master franchisees. (Id., ¶¶ 138, 139).

               Breach of an unidentified MFA provision that purportedly requires SBS to protect

                master franchisees from liability stemming from its relationships with unit franchisees.

                (Id., ¶ 140).

               Breach of obligations under the MFAs and MIRA by improperly contacting employees

                of Mr. Smith, Channen Companies, and the Master Franchisees. (Id., ¶ 141).




   2
            The only substantive difference between the Defendants’ Counterclaims and the Intervenors’
   Complaint are the identities of the claimants/plaintiffs. Even the paragraph numbers of the substantive
   allegations align so that the same allegation appears at the same paragraph in each document.
   737499



                                                      5
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 6 of 16




               Breach of obligations under the MFAs and MIRA by attempting to bar Defendants

                from engaging in residential cleaning services, and commercial or residential

                landscaping, recycling, and snow removal services. (Id. at ¶ 142).

            The Counterclaimants’ and Intervenors’ second count seeks a declaratory judgment stating

   that neither the MFAs, the MIRA, nor the NCAs prevent the Counterclaimants and Intervenors

   from performing residential cleaning services, landscaping services, snow removal services, or

   recycling services.

            SBS now moves to dismiss the Counterclaims and Intervenors’ Complaint for two reasons.

   First, contrary to their own prior arguments against SBS, the Counterclaimants and Intervenors

   have ignored a mandatory mediation provision in their agreements with SBS. Second, three

   theories of relief under the first breach of contract count fail to state a claim as a matter of law, and

   therefore should be dismissed or stricken.

                                       STANDARD OF REVIEW

            To survive a motion to dismiss, a complaint must contain “enough facts to state a claim to

   relief that is plausible on its face.” Spring Creek Expl. & Prod. Co., LLC v. Hess Bakken Inv., II,

   LLC, 887 F.3d 1003, 1017 (10th Cir. 2018) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

   570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

   the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

   Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “[M]ere ‘labels and conclusions’ and ‘a

   formulaic recitation of the elements of a cause of action’ will not suffice; a plaintiff must offer

   specific factual allegations to support each claim.” S.E.C. v. Shields, 744 F.3d 633, 640 (10th Cir.

   2014) (quoting Twombly, 550 U.S. at 555). “The complaint must set forth sufficient factual

   allegations ‘to raise a right to relief above the speculative level.’” Id.


   737499



                                                      6
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 7 of 16




            All of the Counterclaimants’ and Intervenors’ claims are based on the various contracts

   between the parties, including the MFAs, the NCAs, and the MIRA. Because these agreements are

   specifically referenced, they are incorporated into the Counterclaims and Intervenors’ Complaint

   and the Court may take notice of them in ruling on this motion to dismiss. Alvarado v. KOB-TV,

   L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007). The same is true with regard to the various SBS

   letters that are referenced throughout the Intervenors’ Complaint. For ease of reference, a copy of

   one of the MFAs and the MIRA are attached as Exhibits A and B, respectively, to the Attorney

   Declaration of Daniel Deane (“Deane Decl.”) attached hereto as Exhibit 1. An exemplar copy of

   the SBS correspondence referenced in the Counterclaims and Intervenors’ Complaint is attached

   as Exhibit C to the Deane Declaration.

                                             ARGUMENT

            I.     The Court should dismiss the Intervenors’ Complaint for failure to comply
                   with the MFAs’ mandatory mediation requirement.

            As Defendants argued in response to SBS’s motion for preliminary injunction, the MFAs

   have a mandatory pre-litigation mediation provision, which provides in pertinent part as follows:

                   If a dispute arises between the parties, then before beginning any
                   legal action to interpret or enforce this Agreement, the parties
                   agree first, to enter into formal non-binding mediation in accordance
                   with the laws and regulations of Missouri. . . . Upon initiation of
                   mediation, the mediation procedures will be mutually agreed
                   between the parties and a mediator selected by SBS. Good faith
                   participation in the mediation process, is a precondition to
                   maintaining any legal action to interpret or enforce this Agreement.

   (Deane Decl., Ex. A at 26, MFA § XIV.A) (emphasis added)).

            Given the Defendants’ prior position in this case, it is unnecessary to repeat their own

   argument that the mandatory, pre-litigation mediation provisions are enforceable and, accordingly,

   a failure to comply with them should ordinarily result in dismissal of any pre-mediation litigation

   brought before they are satisfied. (See ECF No. 24, at 3-4 (collecting cases)). SBS did not argue
   737499



                                                    7
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 8 of 16




   to the contrary. Rather, SBS merely argued that, pursuant to the “remedies” provision of Section

   XII of the MFAs (the non-competition covenant), it was entitled to seek immediate injunctive

   relief to stop any irreparable harm being caused by Defendants’ violations of the covenants not-

   to-compete and non-solicitation, while simultaneously demanding mediation. (See ECF No. 36, at

   2-3). SBS also noted that its Complaint brings several statutory claims independent of the

   contractual relationships between the parties (e.g., trademark infringement and trade secret

   misappropriation), claims that would not be subject to the mediation provision, which only applies

   to an “action to interpret or enforce this Agreement.” (Id. at 3).

            Moreover, SBS did not ignore mediation altogether. SBS sought the Court’s endorsement

   of two parallel tracks, allowing SBS to make its case for preliminary injunctive relief simultaneous

   with pursuing mediation. Here, the Counterclaimants and Intervenors have disregarded the

   mediation requirement by filing their Counterclaims and Intervenors’ Complaint without any

   recognition of the obligation to mediate. More than that, their counsel rejected SBS’s counsel’s

   overtures to re-convene the mediation before Judge Naves.

            The Counterclaimants and Intervenors will likely argue that they satisfied the mediation

   requirement by participating in the mediation conducted before Judge Naves on July 15. But

   neither asserted any affirmative claims against SBS prior to that mediation. To be sure, Defendants

   objected to SBS’s motion for preliminary injunction, and in an Answer filed on July 3, 2019, they

   denied all of SBS’s claims. Defendants also disputed SBS’s interpretation of the covenants against

   competition and solicitation. But, prior to the July 15 mediation, Defendants did not assert any

   claims. (See ECF No. 33). Nor was there any indication that non-parties, such as Smith’s non-

   defendant Master Franchisees, would seek to join the litigation. Thus, the claims the




   737499



                                                     8
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 9 of 16




   Counterclaimants and Intervenors now seek to prosecute were not noticed in advance of or during

   the July 15 mediation.

            The Counterclaimants and Intervenors should not be permitted to invoke the mediation

   agreement only when it suits their purposes. The Counterclaims and Intervenors’ Complaint should

   be dismissed without prejudice until such time as mediation has been completed.

            II.    The Court should dismiss several of the Intervenors’ breach of contract claims
                   for failure to state a claim as a matter of law.

            Three of the breach of contract theories recited in the Counterclaims and Intervenors’

   Complaint fail to state a claim upon which relief can be granted.

            First, the Counterclaimants and Intervenors assert that SBS breached its obligations under

   the MFAs and the MIRA by “failing to allow Smith on behalf of the Master Franchises to operate

   the Master Franchises with independent control and direction of the businesses by threatening to

   take over billing, accounting, and collection responsibilities.” (ECF Nos. 53 and 56, ¶ 137). As

   support for this contract breach claim, the Counterclaimants and Intervenors cite to a specific

   passage of the MFA, where it provides that “SBS has no right to control the business or operation

   of the Master Franchisee.” (Id., ¶ 33).

            But the Counterclaimants’ and Intervenors’ citation is misleading as it omits the preceding

   caveat: “Except as specifically provided in this Agreement, SBS has no right to control the

   business or operation of Master Franchisee, to control the expenditure of its funds, approve its

   Unit Franchisees or to hire to terminate any of Master Franchisee's employees [.]” (Deane

   Decl., Ex. A at 14-15, MFA § XI) (emphasis added). The purpose of Section XI of the MFAs,

   titled “Independent Contractor Status,” is to verify that the MFA is a franchise agreement, not

   an employment or joint venture agreement.




   737499



                                                     9
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 10 of 16




            Given the nature of a franchise system, the MFAs’ Independent Contractor provisions are

   subject to important and specific exceptions. For example, in exchange for a license to establish

   and operate an SBS Master Franchise, each Master Franchisee agrees, inter alia, to pay royalties

   based on gross revenues, to submit reports on revenues, to contract with a minimum number of

   Unit Franchisees, and to strictly adhere to the uniform practices and operation for SBS Master

   Franchises. (See id., Ex. A at 3-7, MFA §§ IV, V, VI). Additionally, as relevant to this claim, the

   Smith Master Franchisees each agreed that, if they failed to make prompt or timely payment of

   any monies owed to SBS, or if “SBS has any other reason to believe that Master Franchisee is

   retaining funds in its possession or control in conflict with the terms of this Agreement[,]” then

   SBS has the right to “assume responsibility for computerized or manual billing and accounting

   services to business serviced by Master Franchisee or its franchisees.” (Id. Ex. A at 23, MFA §

   XVI).

            In interpreting the MFAs, this Court must review the contract as a whole and give meaning

   to challenged terms so that they harmonize with all other terms and the broader purposes of the

   agreement. Cockriel v. Allstate Ins. Co., No. 14-CV-01064-KLM, 2015 WL 3826790, at *5 (D.

   Colo. June 18, 2015) (quoting Bledsoe Land Co. LLLP v. Forest Oil Corp., 277 P.3d 838, 846

   (Colo.App. 2011)). It is also hornbook contract law that “specific clauses of a contract control the

   effect of general clauses.” Vallagio at Inverness Residential Condo. Ass'n, Inc. v. Metro. Homes,

   Inc., 412 P.3d 709, 714 (Colo. App. 2015), aff'd and remanded, 395 P.3d 788 (Colo. 2017). Here,

   Section XI of the MFAs sets out the general proposition that the Master Franchisees are

   independent contractors, but, as a part of the bargain struck, they are subject to certain specific

   limitations and exceptions, one of which is that the franchisor has the right to take over billing and




   737499



                                                    10
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 11 of 16




   accounting if the franchisor has reason to believe its Master Franchisee is not fully disclosing its

   revenues. Thus, as a matter of contract interpretation, this claim fails as a matter of law.

            Moreover, even if the Counterclaimants’ and Intervenors’ interpretations of the MFAs

   were correct, their claim is premature as it is premised on SBS merely “threatening” to take over

   billing and accounting by sending a letter to the Master Franchisees. The Counterclaimants and

   Intervenors do not claim, because they cannot, that SBS actually did take over their billing and

   accounting. SBS provided notice that it believed the Master Franchisees had failed to make

   “prompt and timely payment of monies owed to SBS” and that SBS therefore intended to exercise

   its rights under Section XVI of the MFAs. Ultimately, following exchange of correspondence with

   the Counterclaimants’ and Intervenors’ counsel, SBS elected to first pursue the less disruptive

   remedy of requiring an audit instead. (See ECF Nos. 53 and 56, ¶ 114). Merely providing notice

   of SBS’s belief that the Master Franchisees are withholding monies owed and that SBS therefore

   had a contractual right to take over billing and accounting is not akin to an actual takeover of the

   Master Franchisees. (See id., ¶¶ 116-117 (stating the harm that will allegedly befall the Smith

   Master Franchisees “[i]f SBS takes over the billing”)).

            Second, and relatedly, the Counterclaimants and Intervenors allege that “SBS further

   breached its obligations under the MFAs and the MIRA by improperly contacting employees of

   Smith, Channen Companies, and the Master Franchisees and making statements to those

   employees jeopardizing the Smith entities’ ongoing business relationships and [their] operation of

   business[.]” (Id. ¶ 141). The SBS letters allegedly violated the MFAs “because SBS contacted the

   Master Franchise employees directly thereby assuming control of how the Master Franchises are

   operated.” (Id. ¶ 109). The Counterclaims and Intervenors’ Complaint also allege in conclusory

   fashion that the SBS letters violated the MIRA, (id. ¶ 110), and breached the covenant of good


   737499



                                                    11
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 12 of 16




   faith and fair dealing “by undermining the Master Franchisees’ ability to continue independent

   operations,” (id. ¶ 108).

            Counterclaimants and Intervenors treat the Independent Contractor provision as though it

   were some monolith, stripping SBS of all rights that a franchisor would ordinarily have over its

   franchisees and trumping all other provisions of the MFAs. Again, however, the provision is

   modified by more specific contractual language that allow SBS to protect its proprietary system.

   In particular, Section XVII provides SBS with the right to notice defaults and terminate

   noncompliant Master Franchisees. (See Deane Decl., Ex. A at 23-24, MFA § XVII (setting forth

   procedures for providing notice of default and for terminating) & Ex. A at 28, MFA § XX (setting

   forth process for delivering written notices to Master Franchisees)). All the SBS letters referenced

   in the Counterclaims and Intervenors’ Complaint provide SBS’s notice to the Master Franchisees,

   via their owners and Regional Directors,3 of various MFA defaults, and of SBS’s intentions to

   undertake remedial actions that are specifically permitted by the MFAs. (See id., Ex. C). None of

   these letters purports to “assume control” of the Master Franchisees, nor can the mere provision of

   notice be considered akin to a “take over.” Finally, as noted above, none of these remedial actions

   has yet occurred.

            SBS’s alleged breach of the MIRA and the NCAs should be disregarded as the

   Counterclaimants and Intervenors make no attempt to explain how SBS’s notices to its Master

   Franchisees constitute a breach of that agreement. (See ECF Nos. 53 and 56, ¶ 110); Tax Servs. of

   Am., Inc. v. Mitchell, 2007 WL 4522472, at *2 (D. Colo. Dec. 18, 2007) (“Bare-

   bones, conclusory allegations such as pled here are insufficient to withstand a motion to dismiss.”)


   3
            Pursuant to Section XII of the MFAs, the owners of each Master Franchisee, as well as their
   Regional Directors, other officers and managers, and all other people with supervisory or management
   positions, are defined as “Key Participants” for purposes of the covenants against competition and
   solicitation. (Deane Decl., Ex. A, at 15-16, MFA §§ XII.A., XII.D.).
   737499



                                                   12
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 13 of 16




   (citing Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir.2007)). And no

   basis for either the Counterclaims or the Intervenors’ Complaint is apparent on the face of those

   agreements. The MIRA memorialized SBS’s redemption of Smith’s ownership interests in SBS in

   May 2018. Neither the Counterclaimants nor the Intervenors are parties to the MIRA and the

   MIRA does not grant any right to own or operate SBS master franchises. (See Deane Decl., Ex.

   B). The NCAs, meanwhile, impose obligations on the Master Franchisees and their Key

   Participants, not on SBS.

            Likewise, the implied covenant of good faith and fair dealing cannot save the

   Counterclaimants’ and Intervenors’ claims as that doctrine does not add additional rights,

   obligations, or limitations to the agreements that clearly permit SBS to do exactly what it is alleged

   it did here. See McDonald v. Zions First Nat'l Bank, N.A., 348 P.3d 957, 967 (Col. App. 2015)

   (“The implied duty of good faith and fair dealing cannot, [h]owever, . . . contradict terms or

   conditions for which a party has bargained.”) (citation omitted).

            Third, the Counterclaimants and Intervenors allege that SBS “further breached its

   obligations under the MFA by failing to protect the Master Franchisees from liability resulting

   from the treatment of franchisees as independent contractors in the Stratus System.” (ECF Nos. 53

   and 56, ¶ 140; see also id., ¶¶ 66-68 (alleging SBS has “failed to take steps to ensure” that state

   regulators do not bring actions against the Master Franchisees for improperly treating Unit

   Franchisees as independent contractors)). Yet again, this claim is not supported by any contractual

   language.

            To the contrary, the Independent Contractor provision, upon which the Counterclaimants

   and Intervenors rely for their claims, specifically provides that the Master Franchisees indemnify

   and hold SBS harmless of all claims relating to their operation of an SBS master franchise:


   737499



                                                    13
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 14 of 16




                    The Master Franchisee agrees to indemnify, defend and save
                    harmless SBS from all damages, fines debts, expenses (including
                    attorneys fees and court costs), charges, suits, proceedings, claims,
                    demands or actions of whatever kind or nature, arising or growing
                    out of or otherwise connected with or related to the Master
                    Franchisee's maintenance and/or operation of the business licensed
                    by this Agreement.

   (Deane Decl., Ex. A, MFA § XI).

            In a separate provision, entitled “Insurance & Indemnification,” the Master Franchisees

   again agree to indemnify SBS for all loss or damage arising from “the operation of the Master

   Franchise's business.” (Id., MFA § XIII). That same provision requires the Master Franchisees to

   carry insurance, including coverage for “employer’s liability.” (Id.) Thus, SBS specifically

   disclaimed any liability for ensuring the Master Franchisees’ compliance with employment laws.

   Moreover, as with the Counterclaimants’ and Intervenors’ “take over” claim, the Counterclaims

   and Intervenors’ Complaint stops short of alleging that the Smith Master Franchisees have actually

   been found liable of any laws by any regulator or in any private party action. (See ECF Nos. 53 and

   56, ¶ 68 (alleging only that the Master Franchisees “have been exposed to liability”)).

                                             CONCLUSION

            For the foregoing reasons, SBS respectfully requests that this Honorable Court:

            A.      Dismiss the Counterclaims and Intervenors’ Complaint in full to permit mediation

   of the claims;

            B.      Alternatively, stay adjudication of the Counterclaims and Intervenors’ Complaint

   until such time as mediation on the claims alleged therein has been completed;

            C.      At a minimum, enter a ruling dismissing and/or striking three of the

   Counterclaimants’ and Intervenors’ breach of contract theories: (i) that SBS breached the MFAs

   and MIRA by taking over control of the Master Franchisees’ operations, (ii) that SBS breached



   737499



                                                     14
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 15 of 16




   the MFAs and MIRA by improperly contacting the Smith Master Franchisees’ employees, and (iii)

   that SBS breached the MFAs by failing to protect the Smith Master Franchisees from liability; and

            D.   Grant any such further relief as the Court deems just and equitable.

                                               Respectfully submitted,

                                               SBS FRANCHISING, LLC

                                               By its attorneys,

                                               ROBINSON, WATERS & O’DORISIO, P.C.

   Dated: September 10, 2019                   By: /s/ Harold R. Bruno III
                                               Harold R. Bruno III
                                               Elizabeth Michaels
                                               1099 18th Street, Suite 2600
                                               Denver, CO 80202
                                               (303) 297-2600
                                               hbruno@rwolaw.com
                                               emichaels@rwolaw.com

                                               NIXON PEABODY LLP
                                               W. Daniel Deane
                                               Nathan P. Warecki
                                               900 Elm Street, 14th Floor
                                               Manchester, NH 03101
                                               (603) 628-4000
                                               ddeane@nixonpeabody.com
                                               nwarecki@nixonpeabody.com

                         PRACTICE STANDARD III.A.1 STATEMENT

           I hereby certify that the foregoing pleading complies with the type-volume limitation set
   forth in Judge Domenico’s Practice Standard III.A.1.

                                               /s/ Harold R. Bruno III____________________




   737499



                                                  15
Case 1:19-cv-01692-DDD-STV Document 57 Filed 09/10/19 USDC Colorado Page 16 of 16




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of September, 2019, I served the foregoing via
   CM/ECF to the following counsel of record:

    THE HUSTEAD LAW FIRM                         WINGET, SPADAFORDA, &
    Patrick Q. Hustead                           SCHWARTZBERG, LLP
    Aaron M. Bell                                Derek C. Anderson
    4643 S. Ulster Street, Suite 1250            Susie Youn
    Denver, CO 80237                             2440 Junction Place, Suite 101
    303-721-5000                                 Boulder, CO 80301
    amb@thlf.com                                 720-699-1800
    pqh@thlf.com                                 Anderson.d.@wssllp.com
    Counsel for Defendants                       Youn.s@wssllp.com
                                                 Counsel for Defendants


                                            /s/ Chantel Ginwright____________________




   737499



                                              16
